Dear Ms. Peabody:
You have requested an Attorney General's Opinion concerning a matter relating to charter schools.  Your request has been assigned to me for a response.
Your question relates to a charter school contract.  You state that an application to operate a charter school was submitted to the State Board of Elementary and Secondary Education (BESE) by a non-profit corporation to operate as the Education 2000 Charter School.  The application submitted proposed operating in two separate sites:  one in Hammond and one in Baton Rouge.  BESE gave provisional approval to the charter, subject to the fulfillment of certain conditions.  The Hammond site opened in September of 1999. The Baton Rouge site planned to open in August of 2000.
The administrator of the Baton Rouge school was also on the Board of Directors of the corporation.  In February of 2000, a new Board of Directors was appointed, without the Baton Rouge administrator. About the same time, the Hammond site was investigated for possible violations of law.  BESE currently has suspended its provisional approval of the charter and is in the process of revoking provisional approval.
The administrator of the Baton Rouge school formed a new non-profit corporation with a different Board of Directors and submitted a separate application to operate a charter school. BESE granted the charter provisional approval, contingent upon a number of conditions.  One of those conditions being an attorney general's opinion "resolving any conflict" due to the above factual situation.
As a matter of law, no conflict has arisen.  BESE is in the process of revoking one charter with a corporation, and has entered into a new charter with a different corporation. Moreover, the proposed revocation is not the result of any action taken by the administrator of the Baton Rouge charter school, or of any member of the new Board of Directors.
I trust the above responds to your request.
Very truly yours,
                            RICHARD P. IEYOUB Attorney General
                            By: __________________________ JAMES C. HRDLICKA Assistant Attorney General
RPI/JCH:lrs